DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on June 26, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 24, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Three-Dimensional Memory Device With Concave-Convex Separation Structures.
Election/Restrictions
Applicant's election with traverse of Device Embodiment 2 (Fig. 15) in the reply filed on June 3, 2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  	This is not found persuasive because as recited in the restriction requirement of May 17, 2021 Figs. 3 and 15 have different vertical structures, through contacts and contact plugs.  Specifically Fig. 15 shows TVS and PLG with multiple portions, and a VS with an extra portion SP within.  Examiner admitted claims 1-20 were generic to the figures but applicant must elect a figure as a search for Fig. 3 would not necessarily result in art for Fig. 15 because of the differences.	
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-11, 14-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyama (US 2017/0179026).
Claim 1, Toyama discloses (Fig. 40) a semiconductor memory device comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700); 	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10); 	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]); 	a separation structure (572/574/576, insulating moat trench structure, Para [0323]) penetrating the electrode structure (572/574/576 penetrates 146/246), the separation structure extending in a first direction (572/574/576 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (572/574/576 horizontal divides 146/246 280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and 	a through contact (588, through-memory-level via, Para [0321]) penetrating the interlayered insulating layer (588 penetrates 280) and electrically connected to the peripheral circuit structure (588 is connected to 780 of 700, Para [0320]), 	wherein a top surface of the separation structure, a top surface of the vertical channel structure, a top surface of the through contact, and a top surface of the interlayered insulating layer are coplanar with each other (top surface of 572/574/576, top surface of 588, and top surface of 280 are coplanar with each other).
	Claim 5, Toyama discloses (Fig. 40) the device of claim 1, wherein the vertical channel structure (50/60/88/11) comprises: 	a vertical semiconductor pattern (60, vertical semiconductor channel, Para [0203]) having a pipe-like shape with an open top end (60 has pipe-like shape and open top end); and 	a vertical insulating pattern (50, memory film, Para [0203}) including a data storing layer (50 contains memory material 54 which has charge trapping material, Para [0203] – [0204]), the vertical insulating pattern interposed between the vertical semiconductor pattern and at least one of the electrodes (50 is between 60 and 146/246).	Claim 6, Toyama discloses (Fig. 40) the device of claim 1, wherein the electrodes of the electrode structure and the vertical channel structure penetrating the electrodes of the electrode structure correspond to three-dimensionally arranged memory cells (146/246 with 50/60/88/11 form memory cells, Para [0388]).	Claim 8, Toyama discloses the device of claim 1, further comprising: a cell contact plug (shown in Figs. 16A/C, 86/488, contact via structures, Para [0239]) penetrating a staircase structure of the 86 penetrates a staircase structure of 146/246), wherein the cell contact plug electrically connects to one of the electrodes of the electrode structure (86 connected to 146/246, Para [0240]).	Claim 9, Toyama discloses the device of claim 8, wherein the cell contact plug (86/488) couples to (Fig. 16A, 488 couples 780 of 700) a peripheral interconnection line (780, lower level metal interconnect, Para [0164]) of the peripheral circuit structure (700).	Claim 10, Toyama discloses the device of claim 8, wherein the cell contact plug (86/488) extends toward the semiconductor layer (86/488 extends toward 10), and the device further comprises an insulating pattern (52, dielectric pad layer, Para [0170]) interposed between the cell contact plug and the semiconductor layer (Fig. 16C, 52 is between 86 and 10).	Claim 11, Toyama discloses (Figs. 16A-16C, 40) a semiconductor memory device, comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700); 	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10); 	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]); 	a separation structure (572/574/576, insulating moat trench structure, Para [0323]) penetrating the electrode structure (572/574/576 penetrates 146/246), the separation structure extending in a first 572/574/576 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (572/574/576 horizontal divides 146/246 into pairs); 	(shown in Figs. 16A/C, 86/488, contact via structures, Para [0239]) penetrating a staircase structure of the electrode structure (86 penetrates a staircase structure of 146/246),	an interlayered insulating layer (280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and 	a through contact (108/588, interconnect structure/through-memory-level via, Para [0250], [0321]) penetrating the interlayered insulating layer (588 penetrates 280) and being electrically connected to the peripheral circuit structure (588 is connected to 780 of 700, Para [0320]),	wherein the separation structure (572/574/576) includes a lower separation structure (572) and an upper separation structure (576) on the lower separation structure (576 is on 572), and a width of an upper portion of the lower separation structure is larger than a width of a lower portion of the upper separation structure (width of upper portion 572 is larger than width of upper portion of 576).	Claim 14, Toyama discloses (Figs. 16A-16C, 40) the device of claim 11, wherein the through contact (108/588) includes a lower through contact (588) and an upper through contact (108) on the lower through contact (108 on 588), and a width of an upper portion of the lower through contact is larger than a width of a lower portion of the lower through contact (width of upper portion of 588 is larger than lower portion of 588).	Claim 15, Toyama discloses (Figs. 39B- 40) the device of claim 11, wherein the separation structure (572/574/576) extends in a first direction (572/574/576 extends in vertical direction Z-direction in Fig. 40), when viewed in a plan view (Fig. 39B), a sidewall of the separation structure includes a plurality of protruding portions (576 in Fig. 39B appears to have triangle protrusions on sidewalls, hereinafter “protrusions”), and each of the protruding portions protrudes in a second protrusions protrude in a X-direction) crossing the first direction (X-direction crosses Z-direction).	Claim 16, Toyama discloses (Figs. 16A-16C, 40) a semiconductor memory device, comprising: 	a peripheral circuit structure (700, peripheral device region, Para [0164]) on (700 on 9) a substrate (9, semiconductor substrate, Para [0163]), the peripheral circuit structure including a peripheral transistor (750, gate structures, Para [0164]) on the substrate (750 on 9), a peripheral interconnection line (788, lower level topmost metal structure, Para [0164]) on the peripheral transistor (788 on 750), and a peripheral contact (786, lower-level via structure, Para [0164]) electrically connecting the peripheral transistor to the peripheral interconnection line (786connect from source/drain of 750 to 788, Para [0164]); 	a semiconductor layer (10, planar semiconductor layer, Para [0170]) on the peripheral circuit structure (10 on 700);	an electrode structure (146/246, first electrically conductive layers/second electrically conductive layers, Para [0228]) on the semiconductor layer (146/246 on 10), the electrode structure including electrodes stacked on the semiconductor layer (146/246 are stacked on 10);	a vertical channel structure (50/60/88/11, memory film/vertical semiconductor channel/drain contact via structures/pedestal channel portions, Para [0202]-[0203], [0241]) penetrating the electrode structure (60/88/11 penetrates 146/246) and connected to the semiconductor layer (11 connected to 10, Para [0202]);	a separation structure (572/574/576, insulating moat trench structure, Para [0323]) penetrating the electrode structure (572/574/576 penetrates 146/246), the separation structure extending in a first direction (572/574/576 extends in vertical direction) and horizontally dividing at least one of the electrodes of the electrode structure into a pair of electrodes (572/574/576 horizontal divides 146/246 into pairs);	86/488, contact via structures, Para [0239]) penetrating a staircase structure of the electrode structure (86 penetrates a staircase structure of 146/246) and electrically connected to a second electrode of the electrodes (86 connected to a second of the 146/246, Para [0240], hereinafter “2nd”);	an interlayered insulating layer (280, first contact level dielectric layer, Para [0322]) covering the electrode structure (280 covers 146/246); and	a through contact (588, through-memory-level via, Para [0250], [0321]) penetrating the interlayered insulating layer (588 penetrates 280) and electrically connected to the peripheral interconnection line of the peripheral circuit structure (588 is connected to 788 of 700, Para [0320]),	a bit line (103, bit line, Para [0295]) and a connection line (108, interconnect structure, Para [0295]) on the interlayered insulating layer (103/108 is on 280), wherein the vertical channel structure  (50/60/88/11) includes, 	a vertical semiconductor pattern (60, vertical semiconductor channel, Para [0203]) having a shape like a piper with an open top end (60 has pipe-like shape and open top end); and 	a vertical insulating pattern (50, memory film, Para [0203]) including a data storing layer (50 contains memory material 54 which has charge trapping material, Para [0203] – [0204]), the data storing layer interposed between the vertical semiconductor pattern and a third electrode of the electrodes (54 is between 60 and a third electrode of 146/246), wherein 	the bit line is electrically connected to the vertical semiconductor pattern (103 connected to 60 through 88), 	the connection line is electrically connected to the through contact (108 connected to 588), and 	a top surface of the separation structure, a top surface of the vertical channel structure, a top surface of the cell contact plug, and a top surface of the through contact are coplanar with each other (Figs. 16C and 40, top surfaces of 572/574/576, 88, 86, and 588 are coplanar).Claim 18, Toyama discloses (Figs. 16A-16C) the device of claim 16, wherein the staircase structure of the electrode structure (staircase of 16/246) comprises a mold structure (165/265, first-tier/second tier retro-stepped dielectric material, Para [0182], [0194] below the second electrode (265 would be below 2nd), the mold structure includes an insulator (165/265 are dielectric materials), and the cell contact plug penetrates the second electrode and the mold structure (86 penetrated 2nd and 165/265).	  Claim 19, Toyama discloses (Figs. 16A-16C) the device of claim 16, wherein a largest diameter of the cell contact plug is larger than a largest diameter of the vertical channel structure (Fig. 16B, largest diameter of 86 is larger than largest diameter of 55 which contains 50/60/88, Para [0203]).	Claim 20, Toyama discloses (Figs. 39B-40) the device of claim 16, wherein a largest diameter of the through contact is larger than a largest diameter of the vertical channel structure (Fig. 39B, largest diameter of 588 is larger than largest diameter of 55 which contains 50/60/88, Para [0203]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0179026) in view of Shimizu (US Pat. No. 9,876,031).
Claim 7, Toyama discloses the device of claim 1.	Toyama does not explicitly disclose wherein the semiconductor layer comprises a lower semiconductor layer, an upper semiconductor layer, and a source semiconductor layer interposed 101/38/109, lower semiconductor layer/buried source layer/upper semiconductor layer, Col. 21, lines: 7-25) comprises a lower semiconductor layer (101, lower semiconductor layer, Col. 21, lines: 7-25), an upper semiconductor layer (109, upper semiconductor layer, Col. 21, lines: 7-25),  and a source semiconductor layer (38, buried source layer, Col. 21, lines: 7-25)  interposed between the lower and upper semiconductor layers (38 interposed between 101 and 109), and a vertical channel structure (50/60, memory film/vertical semiconductor channel, Col. 18, lines: 1-16) is connected to the source semiconductor layer (38A of 38 contacts 60, Col. 21, lines: 7-20).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the buried source structure of Shimizu as it can decrease the complexity of forming the memory device (Shimizu, Col. 28, lines: 19-29).	Claim 17, Toyama discloses the device of claim 16.	Toyama does not explicitly disclose wherein the semiconductor layer comprises a lower semiconductor layer, an upper semiconductor layer, and a source semiconductor layer interposed between the lower and upper semiconductor layers, and the vertical semiconductor pattern connects to the source semiconductor layer.	However, Shimizu discloses (Fig. 20A) a semiconductor layer (101/38/109, lower semiconductor layer/buried source layer/upper semiconductor layer, Col. 21, lines: 7-25) comprises a lower semiconductor layer (101, lower semiconductor layer, Col. 21, lines: 7-25), an upper semiconductor layer (109, upper semiconductor layer, Col. 21, lines: 7-25),  and a source semiconductor layer (38, buried source layer, Col. 21, lines: 7-25)  interposed between the lower and upper semiconductor layers (38 interposed between 101 and 109), and a vertical semiconductor pattern (50/60, memory 38A of 38 contacts 60, Col. 21, lines: 7-20).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the buried source structure of Shimizu as it can decrease the complexity of forming the memory device (Shimizu, Col. 28, lines: 19-29).	Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2017/0179026) in view of Shim (US 2011/0065270).	Claim 12, Toyama discloses (Figs. 16A-16C, 40) the device of claim 11. 	Toyama does not explicitly disclose wherein the vertical channel structure includes a lower channel structure and an upper channel structure on the lower channel structure, a width of an upper portion of the lower channel structure is larger than a width of a lower portion of the upper channel structure, and a top surface of the lower separation structure and a top surface of the lower channel structure are at a same level.	However, Shim discloses (Fig. 14) a vertical channel structure (155 in 140/240, semiconductor patterns, Para [0104]) includes a lower channel structure (155 in 140, hereinafter “lower”) and an upper channel structure (155 in 240, hereinafter “upper”) on the lower channel structure (upper is on lower), 	a width of an upper portion of the lower channel structure is larger than a width of a lower portion of the upper channel structure (width of upper portion of lower is wider than width of lower portion of upper), and 	a top surface of a lower separation structure (lower 460, electrode separating pattern, Para [0113], hereinafter “LSS”) and a top surface of the lower channel structure are at a same level (top surface of LSS is at the same level of top surface of lower).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the structure of Shim to the vertical channel structures and separation structures of . 
Allowable Subject Matter
Claims 2-4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819